NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       __________

                                       No. 19-2662
                                       __________


                                    AARON MCCOY,

                                             Appellant

                                             v.

          DETECTIVE KEENYA TAYLOR, BADGE NUMBER 9193;
           DETECTIVE JOSEPH JENKINS, BADGE NUMBER 8074;
     PHILADELPHIA POLICE PERSONNEL, JOHN AND/OR JANE DOE (1-5)
                             __________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                        (District Court Civil No. 2-18-cv-04123)
                      District Judge: Honorable Timothy J. Savage

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    May 22, 2020

              BEFORE: McKEE, BIBAS, and NYGAARD, Circuit Judges


                                  (Filed: July 10, 2020)
                                       __________

                                        OPINION*
                                       __________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
NYGAARD, Circuit Judge.

      Aaron McCoy appeals from the District Court’s grant of summary judgment

in favor of Keenya Taylor, a detective in the Philadelphia Police Department.

McCoy claims that Taylor engaged in malicious prosecution by arresting him

without probable cause.1 We will affirm.2

      In January 2014, L.H. appeared at a police station alleging that McCoy raped

her. Detective Taylor interviewed her and, afterward, L.H. identified McCoy from

photographs. She then submitted to another interview at the Philadelphia Sexual

Assault Response Center and had a physical examination. Approximately two

months later, Taylor prepared an affidavit of probable cause to arrest McCoy on

charges of rape, indecent deviant sexual intercourse, sexual assault, unlawful

restraint, indecent assault, simple assault, recklessly endangering another person,

and false imprisonment. A magistrate issued the warrant and McCoy turned

himself in. L.H. testified at a preliminary hearing, but later failed to appear at trial.

At the request of the District Attorney, the court dismissed the case and released

McCoy from custody.


1
  McCoy’s complaint brought one state common law claim of malicious prosecution and
one claim pursuant to 42 U.S.C. § 1983. In both claims this appeal focuses on the same
question of probable cause to arrest.
2
  We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review is plenary. We apply
the same summary judgment standard as the District Court. See Dempsey v. Bucknell
Univ., 834 F.3d 457, 467 (3d Cir. 2016).
                                            2
      At summary judgment, after reviewing McCoy’s assertions about problems

with inaccuracies and omissions in the affidavit that Taylor drafted, the District

Court reconstructed it as follows.3

             The Complainant a twenty-one year old female stated the
             following in summary to the assigned on 1-27-2014 inside the
             Special Victims Unit. The Complainant stated that on 1-26-
             2014 she was inside 234 Widener Street (Phila. Pa.) with her
             live-in boyfriend Aaron Mccoy (Offender). The Complainant
             stated that she and the Offender was [sic] in bed togeather
             [sic] when the Offender asked her to engage in sex with her
             [sic]. The Complainant told the Offender “No”. The Offender
             then grabbed the Complainant and forced her to engage in
             oral and vaginal sex with him against her will. The
             Complainant then told the Assigned that after the assault the
             Offender fell asleep, and the Complainant left the residence
             and the police were notified. She told the Assigned that her
             ankle had to be wrapped and her back and neck were also
             injured, but the forensic examiner found no signs of
             injuries. The Complainant also told the Assigned that she is
             pregnant and the Offender is the father of her unborn child.
             The Complainant told the forensic examiner that she
             became pregnant in October 2013, but she also reported
             that her last period was in November 2013 and that she
             last had sex, anally and with a condom, in September
             2013.4

The District Court concluded that—even after making these changes to the

affidavit—a reasonable juror could not conclude that probable cause did not exist.

“Ignoring the sentence regarding [L.H.] leaving the residence after McCoy fell


3
  Struck out words in the reconstructed affidavit are alleged by McCoy to be unsupported
by the statement L.H. gave Taylor, and underlined words are alleged by McCoy to have
been improperly omitted by Taylor.
4
  McCoy v. Taylor, No. 2-18-cv-04123, 2019 WL 2548693, at *6 (E.D. Pa. June 20,
2019).

                                           3
asleep, and including the inconsistencies regarding her injuries, pregnancy and

sexual history, the totality of the facts demonstrate probable cause that McCoy

raped [L.H.].”5

      On appeal, McCoy contends that the District Court did not properly analyze

the central question of probable cause because it failed to assess the materiality of

the changes contained in the reconstructed affidavit to his claims. McCoy

maintains that all the omissions and additions undercut his accuser’s reliability.

And this, he asserts, is material to whether a reasonable trier of fact could find a

lack of probable cause.

      However, the District Court properly cited authority that police officers are

not required to make credibility determinations.6 It also correctly noted that

when—as here—there is an eyewitness identification of the accused, questions of

reliability typically are important to the probable cause analysis only when

“substantial” information is omitted that “‘fatally undermines’” the accuser’s

reliability.7 The District Court concluded that “exaggerated” claims of injury and

“inconsistencies” on dates of a pregnancy do not rise to this level, observing in

particular that L.H. did not allege the pregnancy resulted from the rape.8 As for the



5
Id.
6
  Id. at 5.
7
Id. at 6 (quoting Dempsey, 834 F.3d at 477-78.
8
Id.
                                            4
information struck from the reconstructed affidavit, the District Court noted that

the “crux of the allegations” was that McCoy raped and sexually assaulted L.H..9

The deleted sentence referred only to events after the alleged attack, not the attack

itself.10

       Ultimately, the District Court ruled that none of the changes to Taylor’s

affidavit, individually or collectively, vitiated probable cause because of the

significance of L.H.’s identification of McCoy and of her allegations that McCoy

grabbed her and forced her to engage in sex with him against her will. These were

central to the analysis. The District Court did not err.

       Finally, McCoy makes much of the District Court stating at one point that

“[t]he conflicting information provided by [L.H.] does not preclude a finding of

probable cause.”11 He argues that it used the wrong standard to review this case.

But the District Court held that “no reasonable jury could determine that the

affidavit lacked probable cause.”12 It did not err.

       For all of these reasons, we will affirm the order of the District Court.13




9
Id.
10
   McCoy argues that the deleted sentence eliminated the basis for the false imprisonment
charge and asserts the District Court erred by ignoring this. We disagree.
11
   McCoy, 2019 WL 2548693, at *6.
12
Id. at *7.
13
   Taylor asserts qualified immunity, but the District Court did not rule on it.
                                            5